DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election without traverse of Group II (Claims 1 and 3-6) in the reply filed on 6/2/2021 is acknowledged. Claims 2 and 7-24 are now withdrawn from further examination.
Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding Claim 5, the recitation of, “a blade angle of the first plurality of impeller blades is greater than a blade angle of the second plurality of impeller blades” is unclear since the respective blade angles are not defined. Furthermore, “blade angle” does not have an art recognized definition and the specification does not provide a definition, thus the scope of the claim is unclear and indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horng et al. (US 8,684,661 B2) hereinafter referred to as Horng.

    PNG
    media_image1.png
    664
    407
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    683
    378
    media_image2.png
    Greyscale

Regarding Claim 1, Horng discloses a blower assembly comprising:
a blower housing (1a, 101, figure 5 also reproduced above);
a fan wheel (2a, figure 5) mounted within the blower housing (see figure 5) and being rotatable about an axis of rotation (see central rotational axis of impeller 2a, figure 5), the fan wheel including:

a first wheel portion (see annotated figure 6 above) having a first plurality of impeller blades (21, figure 5), the first wheel portion being positioned adjacent a first side of the support disk (see figure 5); and
a second wheel portion (see annotated figure 6 above) having a second plurality of impeller blades (22, figure 5), the second wheel portion being positioned adjacent a second side of the support disk (see figure 5), wherein the first wheel portion and the second wheel portion are asymmetrical about a plane (see annotated figure 6) oriented perpendicular to the axis of rotation and intersecting the support disk (see annotated figure 6).
Regarding Claim 3, Horng discloses of a configuration of the first wheel portion is optimized for integration with a motor (see first wheel portion having shorter blades to accommodate motor M, figure 6) and a configuration of the second wheel portion is optimized for maximum fan efficiency (see second wheel portion having longer blades i.e. having a larger sweep of airflow and thus optimized for max fan efficiency, figure 6).
	Regarding Claim 6, Horng discloses of an inlet diameter (D1, annotated figure 6) defined by the first plurality of impeller blades (see figure 6) being greater than an inlet diameter(D2, annotated figure 6) defined by the second plurality of impeller blades (see figure 6).



Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding Claim 5, while no art has been applied, an indication of allowability has hereby been reserved until the clarity issues under 112(b) above are addressed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sabbir Hasan whose telephone number is (571)270-7651.  The examiner can normally be reached on Monday - Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/Sabbir Hasan/Examiner, Art Unit 3745